DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 16/126,217 filed on 09/10/2018, which is Patent 10,905,411, which has PRO 62/581,160 filed on 11/03/2017 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10905411. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the patent anticipate the broader claims of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-31, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0228108 to Raybin et al. (Raybin).
Raybin teaches:
Claim 28:  An endoscopic assembly (602, Fig. 17), comprising: a stationary jaw member (Fig. 17 reproduced with annotation below); a suturing jaw member (Fig. 17 reproduced with annotation below) selectively movable relative to the stationary jaw member to drive a suturing needle (not claimed yet) between the suturing jaw member and the stationary jaw member (functional limitation, the jaws are configured to hold a needle); and a grasping jaw member (Fig. 17 reproduced with annotation below) selectively movable relative to the stationary jaw member to grasp tissue between the stationary jaw member and the grasping jaw member (functional limitation, the jaws are configured to grasp tissues).
Claim 29:  The stationary jaw member (Fig. 17 reproduced with annotation below) includes a first plurality of grasping teeth and the grasping jaw member includes a second plurality of grasping teeth (Fig. 17 reproduced with annotation below), the first and second pluralities of teeth configured to cooperate with one another as the grasping jaw member moves relative to the stationary jaw member.
Claim 30:  The stationary jaw member (Fig. 17 reproduced with annotation below) includes a first plurality of needle-driving teeth and the suturing jaw member includes a second plurality of needle-driving teeth (Fig. 17 reproduced with annotation below), the first and second pluralities of needle-driving teeth configured to cooperate with one another as the suturing jaw member moves relative to the stationary jaw member.
Claim 31:  The grasping jaw member and the suturing jaw member (Fig. 17 reproduced with annotation below) are movable relative to the stationary jaw member independent of one another.
Claim 35:  The stationary jaw member (Fig. 17 reproduced with annotation below) is disposed between the grasping jaw member and the suturing jaw member (Fig. 17 reproduced with annotation below).


    PNG
    media_image1.png
    320
    502
    media_image1.png
    Greyscale


Claim(s) 21-25, 28-32, 35, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,261,917 to Hasson et al. (Hasson).
Hasson teaches:
Claim 21:  An endoscopic assembly comprising: a suturing needle (100, Fig. 4); and an end effector (Fig. 1) including a suturing jaw member, a stationary jaw member, and a grasping jaw member (Fig. 1 reproduced with annotation below), the suturing jaw member positioned on a first side (proximal side) of the stationary jaw member, the grasping jaw member positioned on a second side (distal side) of the stationary jaw member, wherein the first side is opposite the second side (proximal side is opposite distal side on a crossed-section axis); the suturing jaw member selectively movable relative to the stationary jaw member to drive the suturing needle between the suturing jaw member and the stationary jaw member, the grasping jaw member selectively movable relative to the stationary jaw member to grasp tissue between the stationary jaw member and the grasping jaw member (functional limitations, the jaws are configured to do such); wherein the stationary jaw member includes a first plurality of grasping teeth and the grasping jaw member includes a second plurality of grasping teeth (Fig. 1 reproduced with annotation below), the first and second pluralities of teeth configured to cooperate with one another as the grasping jaw member moves relative to the stationary jaw member; the stationary jaw member includes a first plurality of needle-driving teeth and the suturing jaw member includes a second plurality of needle-driving teeth (Fig. 1 reproduced with annotation below), the first and second pluralities of needle-driving teeth configured to cooperate with one another as the suturing jaw member moves relative to the stationary jaw member (functional limitations, the jaws are configured to do such).
Claim 22:  The grasping jaw member and the suturing jaw member (Fig. 1 reproduced with annotation below) are movable relative to the stationary jaw member independent of one another.
Claim 23:  The grasping jaw member (Fig. 1 reproduced with annotation below) includes a first cam plate (Fig. 1 reproduced with annotation below) that extends proximally therefrom (extend proximal when the jaw is in closed configuration) and the suturing jaw member includes a second cam plate (Fig. 1 reproduced with annotation below) that extends proximally therefrom (extend proximal when the jaw is in closed configuration), the first and second cam plates coupled to a drive bar (Fig. 1 reproduced with annotation below) that is movable relative to the first and second cam plates to move at least one of the grasping jaw member or the suturing jaw member relative to the stationary jaw member (Fig. 1 reproduced with annotation below).
Claim 24:  A shaft (Fig. 1 reproduced with annotation below) assembly coupled to the end effector.
Claim 25:  The drive bar (Fig. 1 reproduced with annotation below) is axially movable relative to the shaft assembly.
Claim 28:  An endoscopic assembly (Fig. 1), comprising: a stationary jaw member (Fig. 1 reproduced with annotation below); a suturing jaw member (Fig. 1 reproduced with annotation below) selectively movable relative to the stationary jaw member to drive a suturing needle (not claimed yet) between the suturing jaw member and the stationary jaw member (functional limitation, the jaws are configured to hold a needle); and a grasping jaw member (Fig. 1 reproduced with annotation below) selectively movable relative to the stationary jaw member to grasp tissue between the stationary jaw member and the grasping jaw member (functional limitation, the jaws are configured to grasp tissues).
Claim 29:  The stationary jaw member (Fig. 1 reproduced with annotation below) includes a first plurality of grasping teeth and the grasping jaw member includes a second plurality of grasping teeth (Fig. 1 reproduced with annotation below), the first and second pluralities of teeth configured to cooperate with one another as the grasping jaw member moves relative to the stationary jaw member.
Claim 30:  The stationary jaw member (Fig. 1 reproduced with annotation below) includes a first plurality of needle-driving teeth and the suturing jaw member includes a second plurality of needle-driving teeth (Fig. 1 reproduced with annotation below), the first and second pluralities of needle-driving teeth configured to cooperate with one another as the suturing jaw member moves relative to the stationary jaw member.
Claim 31:  The grasping jaw member and the suturing jaw member (Fig. 1 reproduced with annotation below) are movable relative to the stationary jaw member independent of one another.
Claim 32:  The grasping jaw member (Fig. 1 reproduced with annotation below) includes a first cam plate (Fig. 1 reproduced with annotation below) that extends proximally therefrom (extend proximal when the jaw is in closed configuration) and the suturing jaw member includes a second cam plate (Fig. 1 reproduced with annotation below) that extends proximally therefrom (extend proximal when the jaw is in closed configuration), the first and second cam plates coupled to a drive bar (Fig. 1 reproduced with annotation below) that is movable relative to the first and second cam plates to move at least one of the grasping jaw member or the suturing jaw member relative to the stationary jaw member (Fig. 1 reproduced with annotation below).
Claim 35:  The stationary jaw member (Fig. 1 reproduced with annotation below) is disposed between the grasping jaw member and the suturing jaw member (Fig. 1 reproduced with annotation below).
Claim 37:  An endoscopic assembly comprising: a suturing needle (100, Fig. 4); and an end effector including a suturing jaw member, a stationary jaw member, and a grasping jaw member (Fig. 1 reproduced with annotation below), the suturing jaw member selectively movable relative to the stationary jaw member to drive the suturing needle between the suturing jaw member and the stationary jaw member, wherein the stationary jaw member includes a first plurality of grasping teeth and the grasping jaw member includes a second plurality of grasping teeth (Fig. 1 reproduced with annotation below), the first and second pluralities of teeth configured to cooperate with one another as the grasping jaw member moves relative to the stationary jaw member (functional limitations, the jaws are configured to do such); the stationary jaw member includes a first plurality of needle-driving teeth and the suturing jaw member includes a second plurality of needle-driving teeth (Fig. 1 reproduced with annotation below), the first and second pluralities of needle-driving teeth configured to cooperate with one another as the suturing jaw member moves relative to the stationary jaw member (functional limitations, the jaws are configured to do such).

    PNG
    media_image2.png
    535
    880
    media_image2.png
    Greyscale

Claim(s) 28 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,299,625 to Bacher.
Bacher teaches:
Claim 28:  An endoscopic assembly (Fig. 1), comprising: a stationary jaw member (Fig. 1 reproduced with annotation below); a suturing jaw member (Fig. 1 reproduced with annotation below) selectively movable relative to the stationary jaw member to drive a suturing needle (not claimed yet) between the suturing jaw member and the stationary jaw member (functional limitation, the jaws are configured to hold a needle); and a grasping jaw member (Fig. 1 reproduced with annotation below, even though 14 is a cutter, however, it is configured to grasped tissue before cutting therefore can be considered as a grasper) selectively movable relative to the stationary jaw member to grasp tissue between the stationary jaw member and the grasping jaw member (functional limitation, the jaws are configured to grasp tissues before cutting).
Claim 36:  The grasping jaw (Fig. 1 reproduced with annotation below) member and the suturing jaw member are pivotably coupled to the stationary jaw member by a pin (Fig. 1 reproduced with annotation below).



    PNG
    media_image3.png
    402
    361
    media_image3.png
    Greyscale

10.	There is no art rejection for claims 26-27, 33-34.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771